Citation Nr: 1135647	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's August 2010 VA Form 9 included a request for a hearing.  However, in March 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2010).

The Board notes that during the Veteran's representative filed a Notice of Disagreement in June 2011 with the January 2010 rating decision.  However, this notice has not been acknowledged by the RO, and therefore, is REFERRED to the RO for proper adjudication.

Furthermore, the Board notes the Veteran filed claims for entitlement to service connection for tinnitus, multiple sclerosis, and prostate cancer in January 1998.  The issues of entitlement to service connection for tinnitus and prostate cancer have never been adjudicated and are REFERRED to the RO for proper adjudication.  The RO should also take this original claim into account when determining an effective date for entitlement to service connection for multiple sclerosis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current MS is shown by the competent evidence of record to be etiologically related to active service.
CONCLUSION OF LAW

Multiple sclerosis was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for multiple sclerosis, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has multiple sclerosis which began in active service.  For the reasons that follow, the Board finds that service connection is warranted.

The Board has reviewed the Veteran's service treatment records and notes a March 1961 treatment record which showed the Veteran had complaints of right arm and shoulder pain with numbness and tingling.  He was diagnosed with neuritis and an x-ray showed some cervical arthritis.  A May 1964 treatment record also showed complaints of pain in the Veteran's right shoulder.  A service treatment record from July 1967 noted the Veteran complained of back pain which had existed for 2 days.  He was diagnosed with a partial, mild spontaneously reduced vertebral dislocation.

The Veteran provided a June 2009 private treatment record from Dr. R., his neurologist, who has been treating the Veteran since at least 2003.  Dr. R. indicated that he had reviewed the Veteran's service treatment records and noted that the Veteran's complaints of spinal neuritis and arm dysesthesias appeared to be early signs and symptoms of MS.  He noted there were no diagnostic tests in-service that addressed these symptoms.  

The RO also received a statement from Dr. W., of the Oklahoma Veterans Center, in August 2009.  After reviewing the Veteran's service treatment records, Dr. W. found that there is a close relationship between the Veteran's current MS and his medical problems suffered in service.  His rationale was that there was evidence of spinal neuritis and arm dysesthesias while the Veteran was still in-service.  His further stated that MS is a potentially debilitating disease with symptoms that vary widely.  He also stated that MS can be difficult to diagnose in the early course of the disease because symptoms come and go, but can include numbness or weakness, loss of vision, tingling, pain, neuritis, fatigue, or dizziness.  

In light of the opinions discussed above, the Veteran was afforded a VA examination in December 2009.  At this examination the Veteran reported that he had back and arm pain while in-service, and for years following separation from service.  He reported that his major symptoms began when he retired from his banking job.  The examiner noted the Veteran's service treatment records included complaints of right arm and shoulder pain, however an x-ray of the cervical spine showed osteoarthritis.  See March 30, 1961 record.  In May 1964 the Veteran reported shoulder pain which had been present for 1 year.  At the time, the examining physician's diagnosis was essentially cervical spine arthritis with radiculopathy with some nerve irritation.  

The December 2009 VA examiner ultimately determined that it was less likely than not that the Veteran's MS was related to service.  Her rationale was that the Veteran had x-rays taken in-service which revealed cervical arthritis.  She also believed the Veteran did not exhibit typical symptoms of MS until after he retired from banking, many years after separation from service.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

At the very least, the Board finds the evidence is in relative equipoise.  The Veteran did have complaints in-service of back, neck, shoulder, and arm pain.  He was also diagnosed with neuritis in March 1961.  The Veteran also told the December 2009 VA examiner that in addition to symptoms in-service, he had been suffering from symptoms on and off since separation from service.  The December 2009 VA examiner's opinion was that the Veteran's MS was not related to service because the symptoms he experienced could be attributed to cervical arthritis.  However, the June and August 2009 medical opinions link the Veteran's symptoms in-service to early stages of MS.  The August 2009 VA opinion also specifically notes that it is difficult to diagnose MS in its early stages because the symptoms come and go and vary from person to person.  It is important to note that the June 2009 opinion also pointed out that no tests were done in-service to see if the Veteran was suffering from MS.  

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for multiple sclerosis is warranted.









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for multiple sclerosis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


